Citation Nr: 1401417	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 2007, for the grant of service connection and assignment of a 100 percent rating for loss of use of both feet.

2.  Entitlement to an effective date earlier than April 12, 2006, for the grant of service connection and assignment of a 50 percent rating for depressive disorder, not otherwise specified (NOS).

3.  Entitlement to an effective date earlier than April 12, 2006, for the assignment of a 40 percent rating for healed compression fractures T8 and T9 with degenerative changes to L4 and L5, herniated disc, arthritis, lumbar spine strain.

4.  Entitlement to an effective date earlier than April 12, 2006, for the grant of service connection and assignment of a 30 percent rating for degenerative arthritis of C4-7 spine.

5.  Entitlement to an effective date earlier than April 12, 2006, for the grant of service connection and assignment of a 20 percent rating for intervertebral disc syndrome with involvement of sciatic nerve of the left lower extremity.

6.  Entitlement to an effective date earlier than April 12, 2006, for the grant of service connection and assignment of a 20 percent rating for intervertebral disc syndrome with involvement of sciatic nerve of the right lower extremity.

7.  Entitlement to an effective date earlier than April 12, 2006, for the grant of service connection and assignment of a 10 percent rating for tinnitus.

8.  Entitlement to an effective date earlier than May 18, 2007, for the grant of service connection and assignment of a noncompensable rating for residual scars of the right foot, status post bunionectomy.

9.  Entitlement to an effective date earlier than May 18, 2007, for the grant of service connection and assignment of a noncompensable rating for residual scars of the left foot, status post bunionectomy.

10.  Entitlement to an effective date earlier than May 18, 2007, for the grant of service connection and assignment of a noncompensable rating for erectile dysfunction.

11.  Entitlement to an effective date earlier than April 12, 2006, for the grant of service connection and assignment of a noncompensable rating for a bunion with hallux valgus of the left foot.

12.  Entitlement to an effective date earlier than April 12, 2006, for the grant of service connection and assignment of a noncompensable rating for a bunion with hallux valgus of the right foot.

13.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

For the reasons explained below, the Board has recharacterized the issues to those shown above to more accurately address the Veteran's claims.

The Veteran has generally alleged that "clear and unmistakable error" has occurred, which is the reason that he believes he is entitled to earlier effective dates.  However, the Veteran has not specified a rating decision that he believes included such error or the specific error that occurred.  Therefore, the RO should take appropriate action to clarify his contentions with regard to clear and unmistakable error.   To the extent that the Veteran has alleged "clear and unmistakable error" in the September 2007 rating decision, the Board notes that this decision is still in appellate status and has not become final.  Thus, any claim of clear and unmistakable error in that decision would be premature.

A review of the Veteran's Virtual VA claims file and Veterans Benefits Management System electronic file shows that they contain only evidence that is duplicative of that which is already contained in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In September 2007 rating decision on appeal, service connection and increased ratings were granted for the issues stated above.  As a result, the Veteran's combined disability rating is now 90 percent from April 12, 2006, and 100 percent from May 18, 2007 (to include two periods of temporary total ratings from October 16, 2006, to November 30, 2006, and from February 12, 2007 to March 31, 2007).  Prior to the September 2007 rating decision, the Veteran's combined ratings were 10 percent from May 1, 1977, and 20 percent from October 2, 2001.  In the September 2007 rating decision, the RO also granted two temporary total ratings, special monthly compensation, nonservice-connected pension, specially adapted housing, automobile and adaptive equipment, and eligibility for Dependents' Educational Assistance.  Service connection for posttraumatic stress disorder and hearing loss was denied.  However, for the reasons discussed below, however, the Board finds that these matters are not on appeal.

In the May 2008 notice of disagreement and subsequent written statements, the Veteran and his representative appear to disagree with the effective date of when he was awarded a 100 percent disability rating.  While the Veteran appears to believe that his 100 percent rating began May 1, 2006, a review of the record shows that he was first awarded entitlement to a schedular 100 percent rating as of May 18, 2007.  Prior to that time, he was assigned a schedular 90 percent rating that included two periods of temporary total ratings.

The statements of the Veteran and his representative have made it clear that they believe he is entitled to a 100 percent rating from October 2000.  The Veteran contends that his claims have been on appeal since that time.  In the May 2010 statement of the case, the RO treated the Veteran's claim as one matter.  However, the Board finds that, because the 100 percent schedular evaluation is based upon the combined schedular ratings of all of the Veteran's disabilities, each issue must be adjudicated separately to determine whether a 100 percent rating can be assigned prior to May 18, 2007.  The Board understands the RO's inclination to adjudicate all of the claims together; however, the matters have different procedural histories and must be individually considered.  Moreover, in order to ensure due process, the Board finds that the RO/AMC must adjudicate the issues separately in the first instance.

The remaining matters decided in the September 2007 rating decision are not on appeal because the Veteran specifically disagreed with the date of the assignment of his 100 percent schedular rating.  The claims regarding temporary total ratings, special monthly compensation, nonservice-connected pension, and the other ancillary benefits have no effect on the schedular rating assigned.  Therefore, the Board interprets the Veteran's notice of disagreement not to include these matters.

With regard to the claim of entitlement to a TDIU, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, the Veteran was denied entitlement to a TDIU in February 2006.  However, thereafter, the claim was reasonably raised by the record in April 2006.  While the issues before the Board are not ones for increased ratings, the TDIU claim was raised by the Veteran in conjunction with the claim for an increased rating for his back disability, which the Veteran asserts is one of the service-connected disabilities that cause him to be unemployable.  Therefore, the RO/AMC should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).




Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO/AMC should ensure that proper notice is provided and that any necessary development is completed.  Such development may include obtaining information about the Veteran's employment history or obtaining additional medical evidence or a medical opinion.

2.  The RO/AMC should individually adjudicate each of the claims listed above for earlier effective dates stemming from the September 2007 rating decision.  The Board notes that the Veteran asserts that his claims have been on appeal since October 2000.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should include the pertinent laws and regulations.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



